Case 1:19-cv-23900-RNS Document 8 Entered on FLSD Docket 12/20/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-23900-CV-SCOLA



 UNITED STATES OF AMERICA,

                       Plaintiff,
 vs.

 ONE (1) 2012 ROLLS ROYCE
 PHANTOM DROPHEAD,
 BEARING VIN
 SCA682D53CUX16710,

                   Defendants.
 ________________________________/

                             DECLARATION OF PUBLICATION

        Notice of Civil Forfeiture was posted on an official government internet site

 (www.forfeiture.gov) for at least 30 consecutive days, as required by Rule G(4)(a)(iv)(C) of the

 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, as evidenced

 by Attachment 1.


                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                        BY:   /s/ Nicole Grosnoff
                                              Nicole Grosnoff
                                              Assistant United States Attorney
                                              Court ID No. A5502029
                                              nicole.s.grosnoff@usdoj.gov
                                              U.S. Attorney=s Office
                                              99 NE 4th Street 7th Floor
                                              Miami, Florida 33132
                                              Telephone: (305) 961-9294
                                              Facsimile: (305) 536-4089
